[Cite as Toledo Bar Assn. v. Farah, 125 Ohio St.3d 455, 2010-Ohio-2116.]




                       TOLEDO BAR ASSOCIATION v. FARAH.
  [Cite as Toledo Bar Assn. v. Farah, 125 Ohio St.3d 455, 2010-Ohio-2116.]
Attorney misconduct, including neglect of client matters and failure to cooperate
        in the resulting disciplinary investigation — One-year suspension, all
        stayed on conditions.
  (No. 2009-2330 ⎯ Submitted February 24, 2010 ⎯ Decided May 20, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-078.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Asad Farah of Temperance, Michigan, Attorney
Registration No. 0066174, was admitted to the practice of law in Ohio in 1996.
He is also licensed to practice in Michigan. Based upon findings of client neglect
and failure to respond to the resulting disciplinary investigation, the Board of
Commissioners on Grievances and Discipline recommends that we suspend
respondent’s license to practice law in Ohio for 12 months, all stayed upon
conditions, including one year of monitored probation.
        {¶ 2} In a two-count complaint, relator, Toledo Bar Association, charged
respondent with five violations of the Code of Professional Responsibility arising
from his representation of a client in two personal-injury actions prior to February
1, 2007, and a single violation of Prof.Cond.R. 8.1(b) arising from his failure to
respond to the resulting disciplinary investigation.
                                       Misconduct
        {¶ 3} At the panel hearing, the client testified that respondent had
represented her in two personal-injury actions arising from separate automobile
accidents. Respondent consolidated the cases, but he never resolved them. The
                             SUPREME COURT OF OHIO




client claimed that respondent had dismissed her cases without her knowledge or
consent in March 2006, but that he had led her to believe that the cases remained
pending. She also testified that her cases “dragged out for a long time” and that
respondent often did not return her calls during the course of his representation.
Despite the alleged deficiencies in respondent’s representation, the client was able
to obtain new counsel who refiled and ultimately settled her claims.
       {¶ 4} Respondent testified that he had informed the client several times,
both in person and on the telephone, that he was dismissing her case pursuant to
Civ.R. 41(A) because he did not have all the medical records and documentation
necessary to proceed to trial. He also claimed that he had sent her copies of
everything that he had filed, including the motion to dismiss, and produced copies
of two letters that he had sent to her regarding the dismissal. Nonetheless, he
conceded that he “could have done more” to pursue her case and keep her
informed.
       {¶ 5} Respondent admitted that he had failed to cooperate in relator’s
investigation of the grievance. He acknowledged that he had received letters
regarding the investigation but never opened them and that he had promised but
failed to provide certain documents to relator. He further stipulated that his
conduct violated Prof.Cond.R. 8.1(b), and he volunteered to give up the practice
of law in Ohio for one year to atone for his misconduct. He noted that any
sanction imposed in Ohio would also affect his license in Michigan, where he
conducts the majority of his practice.
       {¶ 6} The panel and board found that respondent violated DR 6-
101(A)(3) by neglecting his client’s legal matters and Prof.Cond.R. 8.1(b) by
failing to cooperate in the resulting disciplinary investigation, but dismissed the
remaining charges as unsupported by clear and convincing evidence. We adopt
these findings.
                                     Sanction




                                         2
                               January Term, 2010




       {¶ 7} When imposing sanctions for attorney misconduct, we consider
several factors, including the ethical duties that the lawyer violated and sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination, we also
weigh evidence of the aggravating and mitigating factors listed in Section 10(B)
of the Rules and Regulations Governing Procedure on Complaints and Hearings
Before the Board of Commissioners on Grievances and Discipline (“BCGD Proc.
Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio St.3d 473, 2007-Ohio-5251,
875 N.E.2d 935, ¶ 21. Because each disciplinary case is unique, we are not
limited to the factors specified in the rule but may take into account “all relevant
factors” in determining what sanction to impose. BCGD Proc.Reg. 10(B).
       {¶ 8} The board noted that respondent’s initial lack of cooperation in the
disciplinary process was an aggravating factor. BCGD Proc.Reg. 10(B)(1)(e). In
mitigation, it found respondent’s absence of a prior disciplinary record, the
absence of a dishonest or selfish motive, and respondent’s eventual cooperative
attitude toward the disciplinary proceedings. BCGD Proc.Reg. 10(B)(2)(a), (b),
and (d). At the time he handled the grievant’s case, respondent faced a number of
personal problems, including a lawsuit against a former partner who allegedly
forged respondent’s signature on half a million dollars of bank notes and the
criminal defense of a family friend, the result of which he said rendered him
“dysfunctional for a period of time.” These issues combined to cause marital and
financial problems for respondent that culminated in his filing for bankruptcy.
Respondent testified that as a result of these professional and personal challenges,
he considered taking his own life. Although he sought counsel from his clergy, he
did not seek professional counseling, because he had no health insurance and
could not afford treatment.
       {¶ 9} At the hearing, relator argued in favor of a 12-month suspension
from the practice of law, with six months stayed, and respondent volunteered that



                                         3
                           SUPREME COURT OF OHIO




he would voluntarily withdraw from the practice of law in Ohio for one year. The
board recommends that we impose a 12-month suspension, all stayed on the
conditions that respondent (1) submit to a mental-health evaluation conducted by
the Ohio Lawyers Assistance Program (“OLAP”), (2) comply with all of OLAP’s
treatment recommendations, and (3) submit to one year of monitored probation
commencing upon the completion of OLAP’s mental-health assessment.
       {¶ 10} We have previously imposed suspensions ranging from six to 18
months, stayed upon conditions, for similar conduct accompanied by similar
mitigating factors. See, e.g., Cleveland Bar Assn. v. Norton, 116 Ohio St.3d 226,
2007-Ohio-6038, 877 N.E.2d 964; Columbus Bar Assn. v. DiAlbert, 98 Ohio St.3d
386, 2003-Ohio-1091, 785 N.E.2d 747; Disciplinary Counsel v. Boulger (2000),
88 Ohio St.3d 325, 725 N.E.2d 1112; and Disciplinary Counsel v. Boykin (1994),
70 Ohio St.3d 75, 637 N.E.2d 296.            Therefore, we agree that the board’s
recommended sanction is appropriate.
       {¶ 11} Accordingly, we suspend respondent from the practice of law in
Ohio for 12 months; however, the suspension is stayed upon the conditions that
respondent (1) submit to a mental-health evaluation conducted by OLAP, (2)
comply with all of OLAP’s treatment recommendations, and (3) submit to one
year of monitored probation pursuant to Gov.Bar R. V(9). If respondent fails to
comply with the conditions of the stay or probation, the stay will be lifted, and
respondent will serve the full 12-month suspension from practice. Costs are taxed
to respondent.
                                                            Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       BROWN, C.J., not participating.
                             __________________




                                         4
                               January Term, 2010




       Marshall & Melhorn, L.L.C., and John A. Borell Jr.; Yolanda D. Gwinn;
and Jonathan B. Cherry, Bar Counsel, for relator.
       Asad Farah, pro se.
                             ______________________




                                        5